Title: To James Madison from Ebenezer Potter, 23 June 1803
From: Potter, Ebenezer
To: Madison, James


Dear Sir,
Charlestown Jefferson County June 23d 1803
I received a letter from Major Hite some time past mentioning the time you expected to be in Orange, I wrote in answer my determination respecting the Mill, but hearing the other day that, you were still in Washington, I think it necessary to inform you I have declined purchasing under the present circumstances, as I fancy no arrangement could be made respecting the small shares which, would authorize improving the place.
I should be glad to know whether all the officers are appointed under the law for granting lands and settling claims in the Mississippi territory, I still have a wish to return to that country as I think the climate more favorable to my health, and would have no objection to undertaking one of the Registers offices if it is yet in gift. If you think me quallified to discharge the duties of that or of commissioner of claims, and will endeavour to obtain it for me, it will confer a singular obligation, as I expect I shall go to that country at some period not far distant. Please favor me with a reply as soon as convenient. I am Sir, with the highest respect Your most obedient servant
Ebenr. Potter.
 

   
   RC (DLC).


